Opinion by
White, P. J.
§ 774. Ownership; variance between allegation and proof of; case stated. Appellee recovered judgment against appellant for $350 damages for injuries done to himself, and to a wagon and two horses, by the cars of appellant. He alleged in his petition that, at the time of the injuries, he was the owner of the wagon and horses. The evidence showed that the wagon and one of the horses at the time of the injury was the property of his father, F. M. Witt. Held: The rule is that the allegations and proof must correspond, and the ownership of property injured or destroyed must be proved as alleged. When a right of action is joint, the suit must be brought by all who are entitled to redress. [Ante, §§ 173, 175, 618.] Whilst the evidence does not show that appellee and his father were joint owners of the property injured, it does show that the greater portion of it belonged to the father, who is not a party to the suit. Appellee has recovered judgment for damages for injuries done to property which did not belong to him.
Reversed and remanded.